Title: From Thomas Jefferson to James Wood, 16 June 1780
From: Jefferson, Thomas
To: Wood, James



Sir
Richmond June 16. 1780. 2 H. P. M.

The assembly (on your letter being laid before them) having taken off the restraint of their resolution leaves us free to follow our own judgment which coincides with yours as to the inexpediency of calling the officers to the barracks. This measure may therefore be dispensed with, and the rather as no intelligence gives reason to apprehend that the enemy have ventured to make them an object of their contemplation. The supernumerary servants you will call in or not as you see best, and in general we must leave you to exercise your discretion; more especially as by now you will be in the way of receiving authentic intelligence. I think it a matter of some moment to avoid discovering to the Conventioners any symptoms of fear. It suggests to them that the attempt is thought practicable. Should any future information give reason to apprehend a necessity of removing them, you shall be furnished with money, powers of impressing &c. I am Sir Your very humble servt.,

Th: Jefferson


P.S. The letter to Divers is of consequence.

 